J. S55015/15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

SEAN ANTONELLA,                 :                 IN THE SUPERIOR COURT OF
                                :                       PENNSYLVANIA
                  Appellant     :
                                :
               v.               :
                                :                       No. 226 WDA 2015
KRAEMER, MANES & ASSOCIATES LLC :
AND DAVID MANES                 :


             Appeal from the Judgment Entered January 12, 2015,
              in the Court of Common Pleas of Allegheny County
                       Civil Division at No. AR 14-002659


BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E., AND STRASSBURGER, J.*


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                 FILED DECEMBER 16, 2015

      This   is   a   breach   of   contract   action   between   Sean   Antonella

(“Antonella”), the plaintiff in the court below, and his former attorneys,

Kraemer, Manes & Associates, LLC, and David Manes (“KM&A”).                 KM&A

represented Antonella in employment discrimination proceedings against the

Allegheny County Port Authority.           In addition to filing a charge of

discrimination    with   the   Equal    Employment      Opportunity   Commission

(“EEOC”), KM&A brought a civil suit on Antonella’s behalf which was

subsequently removed to federal court.           Antonella also filed a separate

grievance through his union requesting reinstatement and back wages and

benefits, which went to arbitration.




* Retired Senior Judge assigned to the Superior Court.
J. S55015/15


     At the arbitration proceedings relative to the union grievance,

Antonella was afforded legal representation and was not represented by

KM&A. On March 14, 2014, the arbitrator granted reinstatement and back

wages/benefits to       Antonella.   Subsequently, mediation was held on

March 26, 2014, on the civil suit.         Antonella was represented by KM&A

during the mediation session.

     As a result of a global settlement reached at mediation, the

Port Authority agreed to make a cash payment of $30,000 to Antonella and

to pay the costs of mediation. In addition, the Port Authority agreed not to

appeal the arbitration decision.      KM&A approximated the value of the

non-appeal provision to be $100,000. Therefore, KM&A calculated the fair

value of settlement at approximately $130,000.

     In   the   Legal     Representation    Agreement   (“Agreement”),   signed

March 3, 2014, Antonella agreed to a contingency fee of 40% of any

recovery. The Agreement stated, in defining the term “recovery”: “For this

purpose, the term recovery shall mean the pre-tax amount of money plus

the fair market value of any other items received by you (valued at the date

received).” According to KM&A, the agreed-upon value of the settlement for

purposes of calculating its fee under the terms of the Agreement is $130,000

(the $30,000 cash payment plus $100,000, representing the approximate

fair market value of Antonella’s arbitration award granting reinstatement and

back wages/benefits). KM&A alleges that it did offer to reduce its legal fee



                                      -2-
J. S55015/15


to 33.33%, or $43,333. According to Antonella, the total agreed-upon value

of the settlement is the $30,000 payment received and negotiated by KM&A.

Antonella disagrees that the total value of settlement would include back pay

and benefits valued at $100,000, or that there was any agreement to reduce

KM&A’s fee to 33.33%.       Therefore, Antonella contends that the amount

owed in attorneys’ fees is $12,000 ($30,000 x 40%).

      KM&A alleges that with Antonella’s permission, the $30,000 was paid

directly to KM&A towards legal fees.          KM&A took possession of the

non-disputed legal fee of $12,000, plus costs of $217 for a total of $12,217.

KM&A is holding the remainder of $17,783 in trust pending the outcome of

this litigation. KM&A alleges that it is still owed $31,334 in attorneys’ fees.

      On June 28, 2014, Antonella filed a complaint in arbitration, alleging

breach of contract as well as professional negligence and seeking damages

of $18,000, representing settlement proceeds owed to him under the

Agreement. KM&A filed an answer and new matter, stating that Antonella

failed to file a certificate of merit in support of his professional negligence

claim as required by Pa.R.C.P. 1042.3. KM&A also filed a counterclaim for

breach of contract, alleging Antonella failed to pay the balance due under

the Agreement in excess of $31,333.

      On August 19, 2014, KM&A filed notice of its intention to enter

judgment of non pros on the professional liability claim, and also served

Antonella with a First Request for Admissions.       On September 25, 2014,



                                      -3-
J. S55015/15


KM&A     filed   a   praecipe     for   judgment   of   non   pros   pursuant   to

Pa.R.C.P. 1042.7.      On September 26, 2014, KM&A filed a motion for

summary judgment, alleging that Antonella failed to plead in response to

KM&A’s new matter and counterclaim within 20 days and also failed to

respond to KM&A’s request for admissions within 30 days, as a result of

which they were deemed admitted pursuant to Pa.R.C.P. 4014.

       On October 8, 2014, Antonella filed a reply to KM&A’s new matter and

counterclaim; and on October 16, 2014, Antonella filed a reply to the motion

for summary judgment. On October 30, 2014, Antonella served responses

to KM&A’s First Request for Admissions. Antonella did not file any objections

or a motion to withdraw his admissions. On November 3, 2014, Antonella

filed a brief in support of his motion to amend the complaint and to set aside

judgment of non pros.           On December 2, 2014, Antonella filed a brief in

opposition to the motion for summary judgment.

       On January 12, 2015, the Honorable R. Stanton Wettick, Jr., issued an

order denying Antonella’s motion to set aside judgment of non pros;

denying his motion to amend, without prejudice to bring a new suit if the

statute of limitations has not run; and granting KM&A’s motion for summary

judgment for the failure of Antonella to respond to KM&A’s First Request for

Admissions, which supported entry of judgment in favor of KM&A and

against Antonella in the amount of $31,334. (Docket #17.) Judgment was

entered in the amount of $31,334 in favor of KM&A and against Antonella.



                                         -4-
J. S55015/15


      Antonella filed a timely motion for reconsideration on January 22,

2015, followed by notice of appeal on February 6, 2015. On February 12,

2015, Antonella was ordered to file a concise statement of errors complained

of on appeal within 21 days pursuant to Pa.R.A.P., Rule 1925(b),

42 Pa.C.S.A.    Antonella timely complied on March 4, 2015, asserting,

inter alia, that KM&A was not entitled to discovery under local rules.          In

addition, Antonella alleged that KM&A was requesting an amount in excess

of the Allegheny County arbitration limits.     (Docket #22.)    The trial court

filed a Rule 1925(a) opinion on May 18, 2015, addressing the issues

preserved in Antonella’s Rule 1925(b) statement. (Docket #23.)

      Antonella brings the following issue for this court’s review on appeal:

            Whether the trial court committed an error of law
            when it granted summary judgment in favor of
            [KM&A]       in      their    counterclaim       against
            Plaintiff/Appellant based solely upon Plaintiff's failure
            to timely respond to requests for admissions which
            were deemed admitted.

Antonella’s brief at 2-3.

      Initially, we note:

                  Our scope of review of a trial court’s
                  order disposing of a motion for summary
                  judgment is plenary. Accordingly, we
                  must consider the order in the context of
                  the entire record.     Our standard of
                  review is the same as that of the trial
                  court; thus, we determine whether the
                  record documents a question of material
                  fact concerning an element of the claim
                  or defense at issue. If no such question
                  appears, the court must then determine


                                      -5-
J. S55015/15


                  whether the moving party is entitled to
                  judgment on the basis of substantive
                  law.     Conversely, if a question of
                  material fact is apparent, the court must
                  defer the question for consideration of a
                  jury and deny the motion for summary
                  judgment. We will reverse the resulting
                  order only where it is established that
                  the court committed an error of law or
                  clearly abused its discretion.

            Grimminger v. Maitra, 887 A.2d 276, 279
            (Pa.Super.2005) (quotation omitted). “[Moreover,]
            we will view the record in the light most favorable to
            the non-moving party, and all doubts as to the
            existence of a genuine issue of material fact must be
            resolved against the moving party.”         Evans v.
            Sodexho, 946 A.2d 733, 739 (Pa.Super.2008)
            (quotation omitted).

Ford Motor Co. v. Buseman, 954 A.2d 580, 582-583 (Pa.Super. 2008),

appeal denied, 970 A.2d 431 (Pa. 2009).

      Before we can address the merits of Antonella’s issue on appeal, we

must determine whether it is properly preserved.     As stated above, in his

Rule 1925(b) statement, Antonella claimed that the trial court erred in

granting summary judgment for KM&A where the local rules did not provide

for discovery in this case, and KM&A was requesting an amount in excess of

the arbitration limits. Antonella has now abandoned these issues on appeal.

(Antonella’s brief at 7.)   In his Rule 1925(b) statement, Antonella also

argued that the trial court erred in refusing to grant the motion to set aside

judgment of non pros, which he has likewise abandoned. Now, Antonella

argues that the trial court erred in granting summary judgment for KM&A on



                                    -6-
J. S55015/15


the basis that he failed to serve timely responses to KM&A’s First Request for

Admissions.     Antonella concedes that his responses were untimely under

Rule 4014 and that he never sought withdrawal of the deemed admissions.

However, Antonella contends that granting summary judgment on this basis

results in a manifest injustice and that granting withdrawal or amendment of

the deemed admissions would not prejudice KM&A.

      In his Rule 1925(b) statement, other than the references to Local

Rule 1301, Antonella asserted only that, “The Plaintiff in this litigation states

that the Honorable Trial Court committed an error of law and/or abusive

[sic] discretion in failing to dismiss the Motion for Summary Judgment of

Defendants, [KM&A].” (Antonella’s Rule 1925(b) statement, 3/4/15 at 1, ¶1

(docket #22).) Nowhere does Antonella reference Rule 4014 or assert that

his untimely responses resulted in no prejudice to KM&A.          In his second

paragraph, Antonella does state that, “[KM&A] filed a Motion for Summary

Judgment based upon the failure of [Antonella] to respond to [KM&A]’s First

Request for Admissions.”        (Id. at 1, ¶2.)     However, this is simply a

statement of fact, not a specific assignment of error.

              This Court has considered the question of what
              constitutes a sufficient 1925(b) statement on many
              occasions, and it is well-established that “Appellant's
              concise statement must properly specify the error to
              be addressed on appeal.”          Commonwealth v.
              Hansley, 24 A.3d 410, 415 (Pa.Super.2011),
              appeal denied, 613 Pa. 642, 32 A.3d 1275 (2011)
              (citation omitted). “[T]he Rule 1925(b) statement
              must be specific enough for the trial court to identify
              and address the issue an appellant wishes to raise on


                                       -7-
J. S55015/15


            appeal.” Id. (brackets, internal quotation marks,
            and citation omitted). Further, this Court may find
            waiver where a concise statement is too vague. Id.
            “When a court has to guess what issues an appellant
            is appealing, that is not enough for meaningful
            review.” Commonwealth v. Dowling, 778 A.2d
            683, 686 (Pa.Super.2001) (citation omitted). “A
            Concise Statement which is too vague to allow the
            court to identify the issues raised on appeal is the
            functional equivalent of no Concise Statement at all.”
            Id. at 686-87.

In re A.B., 63 A.3d 345, 350 (Pa.Super. 2013).

      In his Rule 1925(a) opinion, Judge Wettick addressed Antonella’s

arguments regarding the local rules, but found, with respect to Antonella’s

general assignment of error, “I cannot respond to this matter because

plaintiff offers no explanation to support the general statement that I

committed an error of law and/or abuse of discretion.” (Trial court opinion,

5/18/15 at 2.)    Issues not explicitly raised in an appellant’s statement of

errors complained of on appeal are waived. Rule 1925(b)(4)(vii); Cobbs v.

SEPTA, 985       A.2d   249, 256   (Pa.Super. 2009), citing Southcentral

Employment Corp. v. Birmingham Fire Ins. Co. of Pa., 926 A.2d 977,

983 n.5 (Pa.Super. 2007).          Antonella argues that, taken together,

paragraphs 1 and 2 are not vague or overly broad. (Antonella’s brief at 9.)

We disagree.     Paragraph 1 merely alleges an error of law or abuse of

discretion, and paragraph 2 relates a procedural aspect of the case, i.e., that

KM&A filed a motion for summary judgment based upon Antonella’s failure

to respond to its First Request for Admissions. Nowhere did Antonella raise



                                     -8-
J. S55015/15


the precise issues raised herein, i.e., that Antonella did respond to KM&A’s

First Request for Admissions, albeit late; that Antonella denied material facts

necessary to support the granting of summary judgment in his untimely

responses; that the trial court made no formal determination regarding

Antonella’s late responses; and that allowing withdrawal of Antonella’s

deemed admissions would not result in any prejudice to KM&A.          Antonella

does not reference Rule 4014 anywhere in his Rule 1925(b) statement. The

only specific issues raised in his concise statement related to Local

Rules 1301 and 1301.1 which were addressed by Judge Wettick in his

opinion.

      As such, we agree with Judge Wettick that with the exception of

Antonella’s arguments regarding application of the local rules, which he has

abandoned on appeal, his concise statement is impermissibly vague and

mere boilerplate. Therefore, Antonella has failed to preserve any issues for

review on appeal.1



1
  At any rate, Judge Wettick did not err in granting summary judgment for
KM&A where Antonella failed to file timely responses to the First Request for
Admissions, or file an objection thereto. Antonella concedes that KM&A’s
First Request for Admissions, if deemed admitted, establish the material
facts necessary to support the judgment against him in the amount of
$31,334. (Antonella’s brief at 12.) Rule 4014(b) provides that,

            The matter is admitted unless, within thirty days
            after service of the request, or within such shorter or
            longer time as the court may allow, the party to
            whom the request is directed serves upon the party
            requesting the admission an answer verified by the


                                     -9-
J. S55015/15

     Judgment affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/16/2015




           party or an objection, signed by the party or by the
           party's attorney. . . .

Pa.R.C.P. 4014(b). See Byrnes v. Buss Automation, Inc., 609 A.2d
1360, 1367 (Pa.Super. 1992) (“Under Pa.R.C.P. 4014, failure to respond to a
request for admissions deems the facts contained within the request,
admitted by the party from whom the admission was sought.”), citing
Innovate, Inc. v. UPS, 418 A.2d 720 (Pa.Super. 1980) (“wherein the court
held that, if the party from whom the admissions were sought fails to
respond, by either answering or objecting thereto, within the established
time frame, that party runs the risk of having those facts deemed
admitted”). Furthermore, Antonella never sought withdrawal or amendment
of the deemed admissions. See Rule 4014(d) (“Any matter admitted under
this rule is conclusively established unless the court on motion permits
withdrawal or amendment of the admission.”).


                                  - 10 -